                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


MICHAEL McWHINNEY,
               Plaintiff,

             v.                                        Case No. 17-CV-1564

ELJA INC., BENIGNO RAFAEL ELEJALDE, and
MARIA MERCEDES DE ELEJALDE,
                  Defendants.


                               RECOMMENDATION


       The Honorable J.P. Stadtmueller referred to this court the plaintiff’s motion that

the defendants be found in contempt for failing to pay in accordance with the parties’

settlement agreement. (ECF Nos. 20, 21.) The defendants have failed to respond.

       Having reviewed the motion, the court finds no basis to recommend the

defendants be found in contempt. The order approving the parties’ settlement (ECF No.

19) specifically states what is to occur in the event of nonpayment: “IT IS FURTHER

ORDERED that if Defendants fail to pay the payments provided for in the settlement

agreement, after notice and seven (7) days to cure, Plaintiff shall file with the Court the

stipulated entry of judgment attached as Exhibit A to the settlement agreement in the

amount of $77,734.00, less all settlement amounts paid prior to the entry of judgment.”

(ECF No. 19 at 2.)
      The court finds that, under the terms of the court’s February 21, 2018 order, the

entry of judgment against the defendants is the plaintiff’s exclusive remedy for the

defendants’ non-payment.

      IT IS, THEREFORE, RECOMMENDED that the Plaintiff’s Motion for Contempt

(ECF No. 20) be denied.

      Dated at Milwaukee, Wisconsin this 20th day of February, 2019.



                                              _________________________
                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                          2
